


EXHIBIT 10.77


DECEMBER 2013 AMENDMENT TO THE
PEPSICO PENSION EQUALIZATION PLAN DOCUMENT




The PepsiCo Pension Equalization Plan (“PEP”) is hereby amended, effective
January 1, 2013, unless otherwise provided herein, as follows:


I.


The main plan document for the PEP 409A program is amended as follows:


1.    Section 2.1(b)(2) is amended to read in its entirety as follows:


(2)    Lump Sums: To determine the lump sum value of a Pension, a Pre-Retirement
Spouse’s Pension under Section 4.6, or a Pre-Retirement Domestic Partner’s
Pension under Section 4.12, the factors applicable for such purposes under the
Salaried Plan shall apply.


2.    A new subsection 2.1(m) is inserted (and the existing subsection 2.1(m)
and subsections following such subsection redesignated accordingly) to read in
its entirety as follows:


(m)    Eligible Domestic Partner: Solely with respect to a Participant who was
actively employed by or on an Authorized Leave of Absence from a member of the
PepsiCo Organization on or after January 1, 2013, Eligible Domestic Partner
means: (i) if the Participant, on the earlier of the date of his or her death
and his or her Annuity Starting Date, resides in a state that permits same-sex
couples to marry or enter into civil unions (or recognizes same-sex marriage or
civil unions entered into in another state), the individual with whom the
Participant has entered into such a validly recognized relationship which was in
effect on the earlier of the date of the Participant’s death and the
Participant’s Annuity Starting Date; or (ii) if the Participant resides, on the
earlier of the date of his or her death and his or her Annuity Starting Date, in
a state that does not permit same-sex couples to marry or enter into civil
unions (nor recognizes same-sex marriages or civil unions entered into in
another state), the individual with whom the Participant has executed a legally
binding domestic partner agreement meeting the requirements set forth in writing
by the Company with respect to eligibility for domestic partner benefits which
is valid and in effect on such date. The term “Eligible Domestic Partner” does
not include (i) an Eligible Spouse (e.g., if a Participant has a same-sex
Eligible Spouse, such Eligible Spouse is not also considered an Eligible
Domestic Partner within the meaning of this Plan) or (ii) any individual who is
of the opposite sex of the Participant.
3.    Subsection 2.1(n) is amended to read in its entirety as follows:
(n)    Eligible Spouse: The spouse of a Participant to whom the Participant is
considered lawfully married for purposes of Federal tax law on the earlier of
the Participant’s Annuity Starting Date or the date of the Participant’s death
and who, solely for periods before September 16, 2013, is of the opposite sex.


4.    A new subsection 2.1(hh) is hereby inserted (and the existing subsection
2.1(gg) (subsection (hh) as renumbered above) and subsections following such
subsection redesignated accordingly) to read in its entirety as follows:






--------------------------------------------------------------------------------




(hh)    Pre-Retirement Domestic Partner’s Pension: The Pension available to an
Eligible Domestic Partner under the Plan. The term “Pre-Retirement Domestic
Partner’s 409A Pension” shall be used to refer to the Pension available to an
Eligible Domestic Partner under Section 4.12 of this document.


5.    The first sentence of Section 2.1(jj)(1) (as renumbered in accordance with
the above) is amended to read in its entirety as follows:


For purposes of determining the amount of a Retirement, Vested, Pre-Retirement
Spouse’s Pension, or Pre-Retirement Domestic Partner’s Pension, the Primary
Social Security Amount shall be the estimated monthly amount that may be payable
to a Participant commencing at age 65 as an old-age insurance benefit under the
provisions of Title II of the Social Security Act, as amended.


6.    The first sentence of Section 3.2 is amended to read in its entirety as
follows:


A Participant’s entitlement to a Pension or, in the event the Participant dies
before commencing a benefit hereunder, either a Pre-Retirement Spouse’s Pension
for his Eligible Spouse or Pre-Retirement Domestic Partner’s Pension for his
Eligible Domestic Partner, shall be determined under Article IV based upon his
period of Service.


7.    The first sentence of Section 3.3 is amended to read in its entirety as
follows:


Subject to the next two sentences, the amount of a Participant’s Pension and a
Pre-Retirement Spouse’s Pension or a Pre-Retirement Domestic Partner’s Pension
shall be based upon the Participant’s period of Credited Service, as determined
under Article III of the Salaried Plan.


8.    Section 4.9 is amended to add a new subsection (d) to read in its entirety
as follows:


(d)    Distribution of Pre-Retirement Domestic Partner’s Pension Benefit. If at
the time payments are to commence to an Eligible Domestic Partner under Section
4.12, the Actuarial Equivalent lump sum value of the Pre-Retirement Domestic
Partner’s 409A Pension to be paid is equal to or less than the Cashout Limit,
the Plan Administrator shall distribute to the Eligible Domestic Partner such
Actuarial Equivalent lump sum value of the Pre-Retirement Domestic Partner’s
Pension that is subject to Section 409A.


9.    The last paragraph of Section 4.9 is amended to read in its entirety as
follows:


Any lump sum distributed under this section shall be in lieu of the Pension that
otherwise would be distributable to the Participant, Eligible Spouse or Eligible
Domestic Partner hereunder. The cashout provisions described in subsections (a)
through (d) above are intended to be “limited cashout” features within the
meaning of Treasury Regulation § 1.409A-3(j)(4)(v), and they shall be
interpreted and applied consistently with this regulation. Accordingly in
determining if an applicable dollar limit is satisfied, a Participant’s entire
benefit under this Plan that is subject to Section 409A and all benefits subject
to Section 409A under all other nonaccount balance plans (within the meaning of
Treasury Regulation § 1.409A-1(c)(2)(i)(C)) shall be taken into account (the
“accountable benefit”), and a Participant’s entire accountable benefit must be
cashed out as of the time in question as a condition to any payout under this
Section. In addition, a cashout under

2





--------------------------------------------------------------------------------


this Section shall not cause an accountable benefit to be paid out before
completing any applicable six-month delay (see, e.g., Section 6.6). No
Participant, Eligible Spouse or Eligible Domestic Partner shall be given a
direct or indirect election with respect to whether the Participant’s Vested
Pension, the Pre-Retirement Spouse’s 409A Pension or the Pre-Retirement Domestic
Partner’s 409A Pension will be cashed out under this section.


10.    A new Section 4.12 is inserted to read in its entirety as follows:


4.12    Pre-Retirement Domestic Partner’s 409A Pension: A Pre-Retirement
Domestic Partner’s 409A Pension is payable under this section only in the event
the Participant dies prior to his Annuity Starting Date under either the 409A
Program or the Pre-409A Program. Any Pre-Retirement Domestic Partner’s 409A
Pension payable on behalf of a Participant shall commence on the first day of
the month following the later of (i) the Participant’s death and, (ii) the date
the Participant attains or would have attained age 55. Subject to Section 4.9,
any Pre-Retirement Domestic Partner’s 409A Pension shall continue monthly for
the life of the Eligible Domestic Partner.


(a)    Active, Disabled and Retired Employees: A Pre-Retirement Domestic
Partner’s 409A Pension shall be payable under this subsection to a Participant’s
Eligible Domestic Partner (if any) who is entitled under the Salaried Plan to
the pre-retirement domestic partner’s pension for survivors of active, disabled
and retired employees. The amount (if any) of such Pension shall be determined
in accordance with the provisions of Section 5.8 (with the 409A Pension, if any,
determined after application of Section 5.6).


(b)    Vested Employees: A Pre-Retirement Domestic Partner’s 409A Pension shall
be payable under this subsection to a Participant’s Eligible Domestic Partner
(if any) who is entitled under the Salaried Plan to the pre-retirement domestic
partner’s pension for survivors of vested terminated Employees. The amount (if
any) of such Pension shall be determined in accordance with the provisions of
Section 5.8 (with the 409A Pension, if any, determined after application of
Section 5.6). If, pursuant to this Section 4.12(b), a Participant has
Pre-Retirement Domestic Partner’s Pension coverage in effect for his Eligible
Domestic Partner, any Pension calculated for the Participant under Section
5.2(b) shall be reduced for each year such coverage is in effect by the
applicable percentage set forth below (based on the Participant’s age at the
time the coverage is in effect) with a pro rata reduction for any portion of a
year. No reduction shall be made for coverage in effect within the 180-day
period following a Participant’s termination of employment.


Attained Age
Annual Charge
Up to 35
.0%
35-39
.075%
40-44
.1%
45-49
.175%
50-54
.3%
55-59
.5%
60-64
.5%





11.
Section 5.2(b)(2)(i) and (ii) is amended to read in its entirety to read as
follows:


3





--------------------------------------------------------------------------------




(2)    Calculation: The amount of the PEP Guarantee shall be determined pursuant
to paragraph (1) above, subject to the following special rules:


(i)    Surviving Eligible Spouse’s or Eligible Domestic Partner’s Annuity:
Subject to subparagraph (iii) below and the last sentence of this subparagraph,
if the Participant has an Eligible Spouse or Eligible Domestic Partner, the
Participant’s Eligible Spouse or Eligible Domestic Partner shall be entitled to
receive a survivor annuity equal to 50 percent of the Participant’s Annuity
under this section, with no corresponding reduction in such Annuity for the
Participant. Annuity payments to a surviving Eligible Spouse or Eligible
Domestic Partner shall begin on the first day of the month coincident with or
following the Participant’s death and shall end with the last monthly payment
due prior to the Eligible Spouse’s or Eligible Domestic Partner’s death. If the
Eligible Spouse or Eligible Domestic Partner is more than 10 years younger than
the Participant, the survivor benefit payable under this subparagraph shall be
adjusted as provided below.


(A)    For each full year more than 10 but less than 21 that the surviving
Eligible Spouse or Eligible Domestic Partner is younger than the Participant,
the survivor benefit payable to such spouse shall be reduced by 0.8 percent.


(B)    For each full year more than 20 that the surviving Eligible Spouse or
Eligible Domestic Partner is younger than the Participant, the survivor benefit
payable to such spouse shall be reduced by an additional 0.4 percent.


(ii)    Reductions: The following reductions shall apply in determining a
Participant’s PEP Guarantee.


(A)    If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1 percent for each month by which the
benefit commencement date precedes the date the Participant would attain his
Normal Retirement Date.


(B)    If the Participant is entitled to a Vested Pension, the payment amount
shall be reduced to the actuarial equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the Section 4.6(b)
reductions for any Pre-Retirement Spouse’s coverage and Section 4.12(b)
reductions for any Pre-Retirement Domestic Partner’s coverage shall apply.


(C)    This clause applies if the Participant will receive his Pension in a form
that provides an Eligible Spouse or Eligible Domestic Partner benefit,
continuing for the life of the surviving spouse or surviving domestic partner,
that is greater than that provided under subparagraph (i). In this instance, the
Participant’s Pension under this section shall be reduced so that the total
value of the benefit payable on the Participant’s behalf is the actuarial
equivalent of the Pension otherwise payable under the foregoing provisions of
this section.

4





--------------------------------------------------------------------------------




(D)    This clause applies if the Participant will receive his Pension in a form
that provides a survivor annuity for a beneficiary who is not his Eligible
Spouse or Eligible Domestic Partner. In this instance, the Participant’s Pension
under this section shall be reduced so that the total value of the benefit
payable on the Participant’s behalf is the actuarial equivalent of a Single Life
Annuity for the Participant’s life.


(E)    This clause applies if the Participant will receive his Pension in an
Annuity form that includes inflation protection described in Section 6.2(b). In
this instance, the Participant’s Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant’s behalf is the
actuarial equivalent of the elected Annuity without such protection.


12.    A new Section 5.8 is inserted to read in its entirety as follows:


5.8    Amount of Pre-Retirement Domestic Partner’s Pension: The monthly amount
of the Pre-Retirement Domestic Partner’s 409A Pension payable to a surviving
Eligible Domestic Partner under Section 4.12 shall be determined under
subsection (a) below.


(a)    Calculation: An Eligible Domestic Partner’s Pre-Retirement Domestic
Partner’s 409A Pension shall be equal to:


(1)    The Eligible Domestic Partner’s Total Pre-Retirement Domestic Partner’s
Pension, reduced by


(2)    Each of the following that applies:


(i)    The Eligible Domestic Partner’s Salaried Plan Pre-Retirement Domestic
Partner’s Pension, and


(ii)    If the Participant’s Annuity Starting Date occurred with respect to his
409A Pension prior to death, but not with respect to his Pre-409A Pension (or
vice versa), the Eligible Domestic Partner’s Pre-Retirement Domestic Partner’s
Pension that would have been payable if the Participant’s Annuity Starting Date
for such benefit had not already occurred.


(b)    Definitions: The following definitions apply for purposes of this
section:


(1)    An Eligible Domestic Partner’s “Total Pre-Retirement Domestic Partner’s
Pension” means the greater of:


(i)    amount of the Eligible Domestic Partner’s pre-retirement domestic
partner’s pension determined under the terms of the Salaried Plan, but without
regard to: (A) the limitations imposed by sections 401(a)(17) and 415 of the
Code (as such limitations are interpreted and applied under the Salaried Plan),
and (B) the actuarial adjustment under Section 5.7(d) of Part B of the Salaried
Plan, or



5





--------------------------------------------------------------------------------


(ii)    The amount (if any) of the Eligible Domestic Partner’s PEP Guarantee
Pre-Retirement Domestic Partner’s 409A Pension determined under subsection (c).


In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated as if payable as of what would be the Normal Retirement Date
of the Participant related to the Eligible Domestic Partner.


(2)    An “Eligible Domestic Partner’s Salaried Plan Pre-Retirement Domestic
Partner’s Pension” means the Pre-Retirement Domestic Partner’s Pension that
would be payable to the Eligible Domestic Partner under the terms of the
Salaried Plan; provided that if such Salaried Plan benefit commenced prior to
the date of commencement under this Plan, the amount of such pension shall be
increased actuarially by the Plan Administrator to the date of commencement
under this Plan.


(c)    PEP Guarantee Pre-Retirement Domestic Partner’s Pension: An Eligible
Domestic Partner’s PEP Guarantee Pre-Retirement Domestic Partner’s 409A Pension
shall be determined in accordance with paragraph (1) or (2) below, whichever is
applicable, with reference to the PEP Guarantee (if any) that would have been
available to the Participant under Section 5.2.


(1)    Normal Rule: The Pre-Retirement Domestic Partner’s 409A Pension payable
under this paragraph shall be equal to the amount that would be payable as a
survivor annuity, under a Qualified Joint and Survivor Annuity, if the
Participant had:


(i)    Separated from Service on the date of death (or, if earlier, his actual
Separation from Service);


(ii)    Commenced a Qualified Joint and Survivor Annuity on the same date
payments of the Qualified Pre-Retirement Domestic Partner’s Pension are to
commence; and


(iii)    Died on the day immediately following such commencement.


(2)    Special Rule for Active and Disabled Employees: Notwithstanding paragraph
(1) above, the Pre‑Retirement Domestic Partner’s 409A Pension paid on behalf of
a Participant described in Section 4.6(a) shall not be less than an amount equal
to 25 percent of such Participant’s PEP Guarantee determined under Section 5.2.
For this purpose, Credited Service shall be determined as provided in
Section 3.3(d)(2) of the Salaried Plan, and the deceased Participant’s Highest
Average Monthly Earnings, Primary Social Security Amount and Covered
Compensation shall be determined as of his date of death. A Pre-Retirement
Domestic Partner’s 409A Pension under this paragraph is not reduced for early
commencement.



6





--------------------------------------------------------------------------------


Principles similar to those applicable under - (i) Section 5.1(b), and (ii) the
last sentence of Section 5.2(b)(2) shall apply in determining the Pre-Retirement
Domestic Partner’s 409A Pension under this section.


13.    The second sentence of the first paragraph of Article VI is amended to
read in its entirety as follows:


A Pre-Retirement Spouse’s Pension or Pre-Retirement Domestic Partner’s Pension
derived from the 409A Program shall be payable as an Annuity for the life of the
Eligible Spouse or Eligible Domestic Partner, as applicable, in all cases,
subject to Section 4.9 (cashout distributions).


14.    Subsections 6.1(b) and (c) are amended to read in their entirety as
follows:


(b)    409A Vested Pension: Subject to Section 4.9, Section 6.6 and subsection
(c) below, a Participant’s 409A Vested Pension shall be distributed in
accordance with paragraph (1) or (2) below, unless, in the case of a Participant
who is married (as determined under the standards in paragraph 6.1(a)(2), above)
or has an Eligible Domestic Partner on his Annuity Starting Date, he elects one
of the optional forms of payment distributions in Section 6.2 in accordance with
the election procedures in Section 6.3(a):


(1)    Separation Prior to Age 55: In the case of a Participant who Separates
from Service with at least five years of Service prior to attaining age 55, the
Participant’s 409A Vested Pension shall be distributed as an Annuity commencing
on the first of the month that is coincident with or immediately follows the
date he attains age 55, which shall be the Annuity Starting Date of his 409A
Vested Pension. A distribution under this subsection shall be in the form of a
Qualified Joint and Survivor Annuity if the Participant is married or as a
Single Life Annuity if he is not married; provided that an unmarried Participant
who has an Eligible Domestic Partner may elect a 50% Survivor Annuity or 75%
Survivor Annuity with his Eligible Domestic Partner as his beneficiary as
provided in Section 6.2. A Participant shall be considered married or to have a
domestic partner for purposes of this paragraph if he is married or has an
Eligible Domestic Partner on the Annuity Starting Date of his 409A Vested
Pension.


(2)    Separation at Ages 55 Through 64: In the case of a Participant who
Separates from Service with at least five years but less than ten years of
Service and on or after attaining age 55 but prior to attaining age 65, the
Participant's 409A Vested Pension shall be distributed as an Annuity (as
provided in paragraph (1) above) commencing on the first of the month that
follows his Separation from Service.


(c)    Disability Pension: The portion of a Participant's 409A Disability
Pension representing Pre-Separation Accruals shall be paid on the first day of
the month following the later of (i) the Participant's attainment of age 55 and
(ii) the Participant's Separation from Service. The available forms of payment
for the portion of a Participant's 409A Disability Pension representing
Pre-Separation Accruals shall be those forms available to a Participant who is
entitled to a Vested Pension, as set forth in Section 6.2, below (including the
different forms available to a married Participant/Participant with a domestic
partner versus a single Participant). The portion of a Participant's 409A
Disability Pension

7





--------------------------------------------------------------------------------


representing Post-LTD Accruals shall be paid on the first day of the month
following the Participant's attainment of age 65 in a lump sum.


15.    The first paragraph of subsection 6.2(a) is amended to read in its
entirety as follows:


(a)    Basic Forms: A Participant who is entitled to a Retirement Pension may
choose one of the following optional forms of payment by making a valid election
in accordance with the election procedures in Section 6.3(a). A Participant who
is entitled to a Vested Pension and who is married on his Annuity Starting Date
may choose one of the optional forms of payment available under paragraphs (1),
2(ii) or 2(iii) below with his Eligible Spouse as his beneficiary (and no other
optional form of payment available under this subsection (a) shall be permitted
to such a Participant). A Participant who is entitled to a Vested Pension who is
not married and has an Eligible Domestic Partner on his Annuity Starting Date
may choose one of the optional forms available under paragraphs 2(ii) or 2(iii)
below with his Eligible Domestic Partner as his beneficiary (and no other
optional forms of payment available under this subsection shall be permitted to
such a Participant). A Participant who is entitled to a Vested Pension and who
is not married and does not have an Eligible Domestic Partner on his Annuity
Starting Date shall receive a Single Life Annuity. Each optional annuity is the
actuarial equivalent of the Single Life Annuity:


16.    Section 6.3 is amended by adding a new subsection (c) to read as follows:
        
(c)     Determination of Marital Status. Effective January 1, 2014, in any case
in which the form of payment of a Participant’s 409A Pension is determined by
his marital status on his Annuity Starting Date, the Plan Administrator shall
assume the Participant is unmarried on his Annuity Starting Date unless the
Participant provides notice to the Plan prior to his Annuity Starting Date,
which is deemed sufficient and satisfactory by the Plan Administrator, that he
is married. The Participant shall give such notification to the Plan
Administrator when he makes the election described in subsection (a) above or in
accordance with such other procedures that are established by the Plan
Administrator for this purpose (if any). Notwithstanding the two prior
sentences, the Plan Administrator may adopt rules that provide for a different
outcome than specified above.


17.    Subsection 6.4(b) is amended to read in its entirety as follows:


(b)    Non-Spouse Beneficiaries: If a Participant’s beneficiary is not his
Eligible Spouse, he may not elect:


(1)    The 100 percent survivor option described in Section 6.2(a)(2)(i) if his
Eligible Domestic Partner or other non-spouse beneficiary is more than 10 years
younger than he is, or


(2)    The 75 percent survivor option described in Section 6.2(a)(2)(ii) if his
Eligible Domestic Partner or other non-spouse beneficiary is more than 19 years
younger than he is.


18.    The last two sentences of Section 6.5 are amended to read in their
entirety as follows:


If no beneficiary is properly designated and a Participant elects a survivor’s
option described in Section 6.2(a)(2), the Participant’s beneficiary shall be
his Eligible Spouse or Eligible

8





--------------------------------------------------------------------------------


Domestic Partner, as applicable. A Participant entitled to a Vested Pension does
not have the right or ability to name a beneficiary; if the Participant is
permitted under Section 6.2 to elect an optional form of payment, then his
beneficiary shall be his Eligible Spouse or Eligible Domestic Partner, as
applicable, on his Annuity Starting Date.


19.    Article X is amended by adding the following new paragraph at the end
thereof:


In addition to the above, to the extent that lump sum termination benefits are
paid under this Plan in connection with a severed employee’s Special Early
Retirement (as defined in Appendix Article D) under a temporary severance
program sponsored by the Company, this portion of the Plan shall be a component
of the Company’s unfunded severance plan that includes the temporary program of
severance benefits in question. As a component of a severance plan, the lump sum
termination benefits are welfare benefits, and this portion is part of a
“welfare benefit plan” under ERISA section 3(1). This severance plan component
shall exist solely (i) for the duration of the temporary severance program in
question, and (ii) for the purpose of paying severance benefits. As a portion of
an ERISA welfare plan, any such temporary severance benefits hereunder shall not
be subject to the reporting requirements for top hat plans under ERISA or any of
the ERISA requirements for pension plans.


II.


The documents for the PEP 409A Program and Pre-409A Program are amended to read
as follows:


1.
A new Section 7.5 is inserted (and the existing Sections 7.5 and 7.6 are
renumbered accordingly), to read in its entirety as follows:

7.5    Claimant Must Exhaust the Plan’s Claims Procedures Before Filing in
Court. Before filing any Claim (including a suit or other action) in court or in
another tribunal, a Claimant must first fully exhaust all of the Claimant’s
rights under the claims procedures of Section 7.3.


(a)    Upon review by any court or other tribunal, the exhaustion requirement of
this Section 7.5 is intended to be interpreted to require exhaustion in as many
circumstances as possible (and any steps necessary to clarify or effect this
intent may be taken).


(b)    In any action or consideration of a Claim in court or in another tribunal
following exhaustion of the Plan’s claims procedure as described in this Section
7.5, the subsequent action or consideration shall be limited, to the maximum
extent permissible, to the record that was before Plan Administrator in the
claims procedure.


(c)    The exhaustion requirement of this Section 7.5 shall apply:
(i) regardless of whether other Disputes that are not Claims (including those
that a court might consider at the same time) are of greater significance or
relevance, (ii) to any rights the Plan Administrator may choose to provide in
connection with novel Disputes or in particular situations, (iii) regardless of
whether the rights are actual or potential and (iv) even if the Plan
Administrator has not previously defined or established specific claims
procedures that directly apply to the submission and consideration of such Claim
(in which case the Plan Administrator (upon notice of the Claim) shall either
promptly

9





--------------------------------------------------------------------------------


establish such claims procedures or shall apply (or act by analogy to) the
claims procedures of Section 7.5 that apply to claims for benefits).


(d)    The Plan Administrator may make special arrangements to consider a Claim
on a class basis or to address unusual conflicts concerns, and such minimum
arrangements in these respects shall be made as are necessary to maximize the
extent to which exhaustion is required.


(e)    For purposes of this Section 7.5, the following definitions apply.


(i)    A “Dispute” is any claim, dispute, issue, action or other matter.
(ii)    A “Claim” is any Dispute that implicates in whole or in part any one or
more of the following -


(A)    The interpretation of the Plan;


(B)    The interpretation of any term or condition of the Plan;


(C)    The interpretation of the Plan (or any of its terms or conditions) in
light of applicable law;


(D)    Whether the Plan or any term or condition under the Plan has been validly
adopted or put into effect;


(E)    The administration of the Plan;


(F)    Whether the Plan, in whole or in part, has violated any terms, conditions
or requirements of ERISA or other applicable law or regulation, regardless of
whether such terms, conditions or requirements are, in whole or in part,
incorporated into the terms, conditions or requirements of the Plan;


(G)    A request for Plan benefits or an attempt to recover Plan benefits;


(H)    An assertion that any entity or individual has breached any fiduciary
duty; or


(I)    Any Claim that: (i) is deemed similar to any of the foregoing by the Plan
Administrator, or (ii) relates to the Plan in any way.


(iii)    A “Claimant” is any Employee, former Employee, Participant, former
Participant, Beneficiary (or the spouse, former spouse, estate, heir or
representative of any of the foregoing individuals), or any other individual,
person, entity with a relationship to any of the foregoing individuals or the
Plan, as well as any group of one or more of the foregoing, who has a Claim.


In connection with this amendment, the sentence in Section 7.3 that currently
reads: “In addition, any such review shall be conditioned on the claimants
having fully exhausted all

10





--------------------------------------------------------------------------------


rights under this Section” shall be amended by adding at the end thereof “as is
more fully explained in Section 7.5.” Existing Section 7.5 is renumbered Section
7.6, existing Section 7.6 is renumbered Section 7.7, and the reference in the
existing Section 7.6 to “Section 7.5” is changed to “Section 7.6.”
III.


Appendix Article PBG 409A is amended as follows:


1.    A new subsection 2.1(h) is inserted (and the existing subsection 2.1(h)
and subsections following such subsection redesignated accordingly) to read in
its entirety as follows:


(h)    Eligible Domestic Partner: Solely with respect to a Participant who was
actively employed by or on an Authorized Leave of Absence from a member of the
PepsiCo Organization on or after January 1, 2013, Eligible Domestic Partner
means, in the case of a Participant who on the earlier of his or her date of
death and Annuity Starting Date, resides in a state that does not permit
same-sex couples to marry, but does permit same-sex couples to enter into civil
unions or legally recognized domestic partnerships (or recognizes civil unions
or domestic partnerships entered into in another state), the individual with
whom the Participant has entered into such a validly recognized relationship
which was in effect on the earlier of the date of the Participant’s date of
death and Annuity Starting Date; provided that a domestic partnership shall be
recognized for this purpose only if the applicable domestic partnership
agreement meets the requirements set forth in writing by the Company with
respect to eligibility for domestic partner benefits and such agreement is valid
and in effect on such date. The term “Eligible Domestic Partner” does not
include an Eligible Spouse (e.g., if a Participant has a same-sex Eligible
Spouse, such Eligible Spouse is not also considered an Eligible Domestic Partner
within the meaning of this Plan).


2.    The first sentence of subsection 2.1(q)(1) (subsection 2.1(p)(1) prior to
the renumbering prescribed above) is amended to read in its entirety as follows:


For purposes of determining the amount of a Retirement, Vested, Pre-Retirement
Spouse’s Pension, or Pre-Retirement Domestic Partner’s Pension, the Primary
Social Security Amount shall be the estimated monthly amount that may be payable
to a Participant commencing at age 65 as an old-age insurance benefit under the
provisions of Title II of the Social Security Act, as amended.


3.    Section 4.2(b)(2) is amended to read in its entirety as follows:


(2)    Calculation. The amount of the PEP Guarantee shall be determined pursuant
to paragraph (1) above, subject to the following rules:


(i)    Surviving Eligible Spouse’s or Eligible Domestic Partner’s Annuity:
Subject to subparagraph (iii) below and the last sentence of this subparagraph,
if the Participant has an Eligible Spouse or Eligible Domestic Partner and has
commenced receipt of an Annuity under this section, the Participant’s Eligible
Spouse or Eligible Domestic Partner shall be entitled to receive a survivor
annuity equal to 50 percent of the Participant’s Annuity under this section,
with no corresponding reduction in such Annuity for the Participant. Annuity
payments to a surviving Eligible Spouse or Eligible Domestic Partner shall begin
on the first day of the month coincident with or following the Participant’s
death

11





--------------------------------------------------------------------------------


and shall end with the last monthly payment due prior to the Eligible Spouse’s
or Eligible Domestic Partner’s death. If the Eligible Spouse or Eligible
Domestic Partner is more than 10 years younger than the Participant, the
survivor benefit payable under this subparagraph shall be adjusted as provided
below.


(A)    For each full year more than 10 but less than 21 that the surviving
Eligible Spouse or Eligible Domestic Partner is younger than the Participant,
the survivor benefit payable to such spouse shall be reduced by 0.8 percent.


(B)    For each full year more than 20 that the surviving Eligible Spouse or
Eligible Domestic Partner is younger than the Participant, the survivor benefit
payable to such spouse shall be reduced by an additional 0.4 percent.


This subparagraph applies only to a Participant who retires on or after his
Early Retirement Date.


(ii)    Reductions: The following reductions shall apply in determining a
Participant’s PEP Guarantee.


(A)    If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1 percent for each month by which the
benefit commencement date precedes the date the Participant would attain his
Normal Retirement Date.


(B)    If the Participant is entitled to a Vested Pension, the payment amount
shall be reduced to the actuarial equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the reductions set
forth in the Salaried Plan for any Pre-Retirement Spouse’s coverage or
Pre-Retirement Domestic Partner’s coverage shall apply.

12





--------------------------------------------------------------------------------




(C)    This clause applies if the Participant will receive his Pension in a form
that provides an Eligible Spouse or Eligible Domestic Partner benefit,
continuing for the life of the surviving spouse or surviving domestic partner,
that is greater than that provided under subparagraph (i). In this instance, the
Participant’s Pension under this section shall be reduced so that the total
value of the benefit payable on the Participant’s behalf is the actuarial
equivalent of the Pension otherwise payable under the foregoing provisions of
this section.


(D)    This clause applies if the Participant will receive his Pension in a form
that provides a survivor annuity for a beneficiary who is not his Eligible
Spouse or Eligible Domestic Partner. In this instance, the Participant’s Pension
under this section shall be reduced so that the total value of the benefit
payable on the Participant’s behalf is the actuarial equivalent of a Single Life
Annuity for the Participant’s life.


(E)    This clause applies if the Participant will receive his Pension in an
Annuity form that includes inflation protection described in Section 6.2(b). In
this instance, the Participant’s Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant’s behalf is the
actuarial equivalent of the elected Annuity without such protection.


4.    The last paragraph of Section 5.1 is amended to read in its entirety as
follows:


Payment of any death benefit of a Participant who dies before his Annuity
Starting Date under the Plan shall be made to the persons and in the proportions
to which any death benefit under the Salaried Plan is or would be paid
(including to a Participant’s Eligible Domestic Partner to whom pre-retirement
death benefits are payable under the Salaried Plan, if any, with respect to
deaths occurring on or after January 1, 2013).


IV.


Corrections to the Plan document necessary to carry forth the above amendments,
including corrections to cross-references affected by these amendments, shall be
made as necessary.




[Remainder of this page intentionally left blank]



13





--------------------------------------------------------------------------------




PEPSICO, INC.








By: /s/ Cynthia M. Trudell
Cynthia M. Trudell
Executive Vice President, Human Resources
Chief Personnel Officer


Date December 18, 2013


APPROVED:






By: /s/ Christine Griff
Christine Griff
Vice President, Tax Counsel


Date December 12, 2013








APPROVED:




By: /s/ Stacy DeWalt Grindal
Stacy DeWalt Grindal
Senior Legal Director,
Employee Benefits Counsel


Date December 12, 2013













14



